Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a final office action. Claims 1 through 25 were considered.

Telephonic Interview
2.	Examiner discussed proposed amendment with Attorney Dominic M. Kotab (42,762), Examiner proposed adding limitations in claim 2 to independent claims 1, 6, 11, 16, and 21. Attorney Kotab said Applicant do not see any advantage in amending independent claims as proposed and would not accept proposed amendment on 09/19/2022.

Response to Amendment
3.	This action is in response to communication filed on 03/21/2022.
a. Claims 1-25 are pending in this application.
b. Claims 1, 3, 6, 8, 11, 16, 18, and 21 has been amended.
 
Response to Arguments Regarding Claim Rejections – 35 USC § 103
4.	Applicant's arguments, see page 8-14 of Remarks, filed on 03/21/2022, with respect to Claim Rejections - 35 USC § 103 have been fully considered. Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Also, Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. Applicant did not provide remarks explaining the distinction between claims and references applied.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4-5, 11, and 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 2014/0025817 A1) hereafter Lau in view of Palazzolo (US 2015/0333926 A1) further in view of Zwisler et al. (US 20100153975 A1, hereinafter Zwisler).

Regarding claim 1, Lau teaches a system, comprising: 
	a plurality of ports configured to send and receive data (fig. 1(101, 102, …103). [14]: The network device 100 may include any number of data ports. Each data port may receive or transmit data across any number of networks according to any number of communication protocols); 
a processing circuit coupled to the plurality of ports (fig. 1(116) and [16]: the scheduling logic 110 includes one or more processors 116); and 
logic integrated with the processing circuit, executable by the processing circuit (fig. 1(116, 120) and [16]: The memory 120 stores group scheduler instructions 122 and port scheduler instructions 123 that the processor 116 executes.), or integrated with and executable by the processing circuit, the logic being configured to cause the processing circuit to: 
	determine at least one characteristic of the plurality of ports on an individual basis ([19]: the scheduling logic 110 may group data ports with the same port speed into the same port group. The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. determine characteristic of each port in order to assign to a group)); 
	create port groupings, each port grouping comprising one or more of the plurality of ports ([19-20]: The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. create port groups)), wherein ports are grouped together in a single port grouping based on at least one shared characteristic of individual ports in the single port grouping ([19]: the scheduling logic 110 may group data ports with the same port speed into the same port group. In FIG. 1, data port 0 101 and data port 1 102 may each be 10 Gigabit (Gb) Ethernet data ports while data port 23 103 may be a 40 Gb Ethernet data port. The scheduling logic 110 may assign data port 0 101 and data port 1 102 to a first port group and data port 23 103 to a second port group. The first port group may include other 10 Gb data ports and the second port group may include other 40 Gb data ports (i.e. grouping ports based on shared characteristic)). 
	Lau however does not teach receive, from an initiator port, a target discovery request at a target port of the plurality of ports; determine which particular port grouping the target port belongs to; and send information about all ports in the particular port grouping to the initiator port in response to receiving the target discovery request from the initiator port.
	Palazzolo teaches receive, from an initiator port (fig. 1(131-1…n) – node 1-n ports, [0010-0011]), a target discovery request at a target port (fig. 1(121-1…n) – network switch ports) of the plurality of ports (fig. 2(205) and [16-17]: at step 205, network switch 110 receives, from the one of nodes 1 through n (131-1 though 131-n), a request for information of port group 120.  In the same example, network switch 110 receives the request from node 1 (131-1) (i.e. receive from port of node 1, port group discovery request at the switch port 1)); 
	determine which particular port grouping the target port belongs to (fig. 2(207) and [17]: at decision block 207, network switch 110 determines whether the port to which the one of nodes 1 through n (131-1 though 131-n) is connected, belongs to port group 120 (i.e. determine the port group of port connecting to node 1)); and
	send information about all ports in the particular port grouping to the initiator port in response to receiving the target discovery request from the initiator port (fig. 2(211) and [18]: In response to determining that the port belongs to port group 120 ("YES" branch of decision block 207), at step 211, network switch 110 sends, to the one of nodes 1 through n (131-1 though 131-n), the information of port group 120.  In the same example, network switch 110 sends to node 1 (131-1) the information of port group 120 (i.e. network switch sends all ports in port group 120 where the port connecting to node 1 belongs)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to incorporate the teachings of Palazzolo and receive a target discovery request at target port, determine which particular port grouping the target port belongs to and send information about all ports in port grouping to initiator. One of ordinary skilled in the art would have been motivated to combine the teachings in order to automate the complex installation and configuration of a multi-node cloud clustered environment (Palazzolo, [09]).
	Lau in view of Palazzolo however does not teach connecting the initiator port to a port in the particular port grouping other than the target port.	
	Zwisler teaches connecting the initiator port to a port in the particular port grouping other than the target port (fig. 10 and [56, 60-63]: The method 900 includes the step of receiving an input/output (I/O) at the first target device from the initiator via the network 902. When data included in the data request is not stored on the first target device but said data is stored on the second target device, transmitting a SCSI I/O referral list to the initiator 1004. Based on the SCSI I/O referral list above, the initiator 502 may select either Port 2 or Port 3 for accessing Data segment 516 via a referral I/O. The method 1000 may further include initiating a transfer of the data to the initiator 1008 (i.e. initiator connecting to the port 2 or 3 based on referral, here port 2 or 3 is different port than first target device port)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau in view of Palazzolo to incorporate the teachings of Zwisler and connecting the initiator port to a port in the particular port grouping other than the target port. One of ordinary skilled in the art would have been motivated to combine the teachings in order for providing multi-pathing (Zwisler, [09]).

Regarding claim 4, Lau in view of Palazzolo and Zwisler teaches the system as recited in claim 1.
	Palazzolo teaches wherein the logic is further configured to cause the processing circuit to connect an initiator system which hosts the initiator port to the ports in the particular port grouping ([19-20]: At step 213, the one of nodes 1 through n (131-1 though 131-n), e.g., node 1 (131-1), stores the information of port group 120. At step 215, the one of nodes 1 through n (131-1 though 131-n), e.g., node 1 (131-1), applies IP and VLAN addresses within port group 120 to all the nodes (namely, node 1 (131-1) through port n (131-n)) in cloud cluster 130, such that cloud cluster 130 achieves network connectivity (i.e. node 1 connects to the address within port group 120)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau in view of Palazzolo and Zwisler to further incorporate the teachings of Palazzolo and connect an initiator system which hosts the initiator port to the port in the particular port grouping. One of ordinary skilled in the art would have been motivated to combine the teachings in order to automate the complex installation and configuration of a multi-node cloud clustered environment (Palazzolo, [09]).

Regarding claim 5, Lau in view of Palazzolo and Zwisler teaches the system as recited in claim 1.
Lau further teaches wherein none of the plurality of ports are included in more than one port grouping ([19]: data port 0 101 and data port 1 102 may each be 10 Gigabit (Gb) Ethernet data ports while data port 23 103 may be a 40 Gb Ethernet data port. The scheduling logic 110 may assign data port 0 101 and data port 1 102 to a first port group and data port 23 103 to a second port group (i.e. data ports are not included in more than one group)), and 
wherein each port grouping includes a maximum number of ports that share protocol and have about a same speed ([19]: The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. ports are grouped based on characteristics, characteristics including port speed and communication protocols supported by the data port as described in [15]). As one example, the scheduling logic 110 may group data ports with the same port speed into the same port group. [20]: the scheduling logic 110 may limit the size of a port group to a maximum group size. Once the membership of a port group reaches the maximum group size, the scheduling logic 110 may assign data ports with similar port characteristics, e.g., port speed, to a different port group (i.e. each group includes maximum number of ports with similar port characteristics such as port speed and communication protocols supported by the data port)).

Regarding claim 11, Lau teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the embodied program instructions being executable by a processing circuit to cause the processing circuit to:
	determine, by the processing circuit, at least one characteristic of a plurality of ports on an individual basis ([19]: the scheduling logic 110 may group data ports with the same port speed into the same port group. The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. determine characteristic of each port in order to assign to a group)) wherein the plurality of ports are hosted by a target system and configured to send and receive data ([19]: the scheduling logic 110 may group data ports with the same port speed into the same port group. In FIG. 1, data port 0 101 and data port 1 102 may each be 10 Gigabit (Gb) Ethernet data ports while data port 23 103 may be a 40 Gb Ethernet data port. The scheduling logic 110 may assign data port 0 101 and data port 1 102 to a first port group and data port 23 103 to a second port group. The first port group may include other 10 Gb data ports and the second port group may include other 40 Gb data ports (i.e. grouping ports based on shared characteristic));  
	create, by the processing circuit, port groupings, each port grouping comprising one or more of the plurality of ports ([19-20]: The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. create port groups)), wherein ports are grouped together in a single port grouping based on at least one shared characteristic of individual ports in the single port grouping ([19]: the scheduling logic 110 may group data ports with the same port speed into the same port group. In FIG. 1, data port 0 101 and data port 1 102 may each be 10 Gigabit (Gb) Ethernet data ports while data port 23 103 may be a 40 Gb Ethernet data port. The scheduling logic 110 may assign data port 0 101 and data port 1 102 to a first port group and data port 23 103 to a second port group. The first port group may include other 10 Gb data ports and the second port group may include other 40 Gb data ports (i.e. grouping ports based on shared characteristic)). 
	Lau however does not teach receive, by the processing circuit from an initiator port, a target discovery request at a target port of the plurality of ports; determine, by the processing circuit, which particular port grouping the target port belongs to; P201800657US01/IBM1P504- 4 -send, by the processing circuit, information about all ports in the particular port grouping to the initiator port in response to receiving the target discovery request from the initiator port; and connect, by the processing circuit using the information about the ports in the particular grouping, the initiator port to a port in the particular grouping other than the target port.
	Palazzolo teaches receive, by the processing circuit from an initiator port (fig. 1(131-1…n) – node 1-n ports, [0010-0011]), a target discovery request at a target port (fig. 1(121-1…n) – network switch ports) of the plurality of ports (fig. 2(205) and [16-17]: at step 205, network switch 110 receives, from the one of nodes 1 through n (131-1 though 131-n), a request for information of port group 120.  In the same example, network switch 110 receives the request from node 1 (131-1) (i.e. receive from port of node 1, port group discovery request at the switch port 1)); 
	determine, by the processing circuit, which particular port grouping the target port belongs to (fig. 2(207) and [17]: at decision block 207, network switch 110 determines whether the port to which the one of nodes 1 through n (131-1 though 131-n) is connected, belongs to port group 120 (i.e. determine the port group of port connecting to node 1)); and
	send, by the processing circuit, information about all ports in the particular port grouping to the initiator port in response to receiving the target discovery request from the initiator port (fig. 2(211) and [18]: In response to determining that the port belongs to port group 120 ("YES" branch of decision block 207), at step 211, network switch 110 sends, to the one of nodes 1 through n (131-1 though 131-n), the information of port group 120.  In the same example, network switch 110 sends to node 1 (131-1) the information of port group 120 (i.e. network switch sends all ports in port group 120 where the port connecting to node 1 belongs)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to incorporate the teachings of Palazzolo and receive a target discovery request at target port, determine which particular port grouping the target port belongs to and send information about all ports in port grouping to initiator. One of ordinary skilled in the art would have been motivated to combine the teachings in order to automate the complex installation and configuration of a multi-node cloud clustered environment (Palazzolo, [09]).
	Lau in view of Palazzolo however does not teach connect, by the processing circuit using the information about the ports in the particular grouping, the initiator port to a port in the particular grouping other than the target port.	
	Zwisler teaches connect, by the processing circuit using the information about the ports in the particular grouping ([56]: The initiator 502 is able to determine, based on the I/O referral list, possible alternate pathways/multiple paths for accessing a same data segment. For example, based on the SCSI I/O referral list above, the initiator 502 may select either Port 2 or Port 3 for accessing Data segment 516 via a referral I/O (i.e. use information about ports in the referral list)), the initiator port to a port in the particular grouping other than the target port (fig. 10 and [56, 60-63]: The method 900 includes the step of receiving an input/output (I/O) at the first target device from the initiator via the network 902. When data included in the data request is not stored on the first target device but said data is stored on the second target device, transmitting a SCSI I/O referral list to the initiator 1004. Based on the SCSI I/O referral list above, the initiator 502 may select either Port 2 or Port 3 for accessing Data segment 516 via a referral I/O. The method 1000 may further include initiating a transfer of the data to the initiator 1008 (i.e. initiator connecting to the port 2 or 3 based on referral, here port 2 or 3 is different port than first target device port)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau in view of Palazzolo to incorporate the teachings of Zwisler and connecting, using the information about the ports in the particular grouping, the initiator port to a port in the particular port grouping other than the target port. One of ordinary skilled in the art would have been motivated to combine the teachings in order for providing multi-pathing (Zwisler, [09]).

Regarding claim 14, Lau in view of Palazzolo and Zwisler teaches the computer program product as recited in claim 11.
	Palazzolo teaches wherein the embodied program instructions are further executable by the processing circuit to cause the processing circuit to connect, by the processing circuit, an initiator system which hosts the initiator port to the ports in the particular port grouping ([19-20]: At step 213, the one of nodes 1 through n (131-1 though 131-n), e.g., node 1 (131-1), stores the information of port group 120. At step 215, the one of nodes 1 through n (131-1 though 131-n), e.g., node 1 (131-1), applies IP and VLAN addresses within port group 120 to all the nodes (namely, node 1 (131-1) through port n (131-n)) in cloud cluster 130, such that cloud cluster 130 achieves network connectivity (i.e. node 1 connects to the address within port group 120)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau in view of Palazzolo and Zwisler to further incorporate the teachings of Palazzolo and connect an initiator system which hosts the initiator port to the port in the particular port grouping. One of ordinary skilled in the art would have been motivated to combine the teachings in order to automate the complex installation and configuration of a multi-node cloud clustered environment (Palazzolo, [09]).

Regarding claim 15, Lau in view of Palazzolo and Zwisler teaches the computer program product as recited in claim 11.
Lau further teaches wherein none of the plurality of ports are included in more than one port grouping ([19]: data port 0 101 and data port 1 102 may each be 10 Gigabit (Gb) Ethernet data ports while data port 23 103 may be a 40 Gb Ethernet data port. The scheduling logic 110 may assign data port 0 101 and data port 1 102 to a first port group and data port 23 103 to a second port group (i.e. data ports are not included in more than one group)), and 
wherein each port grouping includes a maximum number of ports that share protocol and have about a same speed ([19]: The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. ports are grouped based on characteristics, characteristics including port speed and communication protocols supported by the data port as described in [15]). As one example, the scheduling logic 110 may group data ports with the same port speed into the same port group. [20]: the scheduling logic 110 may limit the size of a port group to a maximum group size. Once the membership of a port group reaches the maximum group size, the scheduling logic 110 may assign data ports with similar port characteristics, e.g., port speed, to a different port group (i.e. each group includes maximum number of ports with similar port characteristics such as port speed and communication protocols supported by the data port)).

Claim 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lau in view of Palazzolo and Zwisler further in view of Ignatuk et al. (US 2016/0080209 A1) hereafter Ignatuk.

Regarding claim 2, Lau in view of Palazzolo and Zwisler teaches the system as recited in claim 1.
	Lau further teaches wherein the logic is further configured to cause the processing circuit to: assign unique port grouping identification numbers individually to the port groupings ([39]: The group selection example 400 shown in FIG. 4 depicts group selections for a device 100 configured with 48 10 Gb data ports assigned to port group 0, 4 40 Gb data ports assigned to port group 1, and 2 100 Gb data ports assigned to port group 2 (i.e. each port group have identification numbers 0, 1 and 2)), wherein a maximum number of ports are included in any one of the port groupings ([20]: The scheduling logic 110 may limit the size of a port group to a maximum group size. Once the membership of a port group reaches the maximum group size, the scheduling logic 110 may assign data ports with similar port characteristics, e.g., port speed, to a different port group (i.e. assign maximum number of port to a port group));
	Lau in view of Palazzolo and Zwisler however does not teach provide information about the port groupings via a command line interface (CLI). 
	Ignatuk teaches provide information about the port groupings via a command line interface (CLI) ([56]: In block B276, the client is provided with a status on Group 0, Group 1 and Group 2 ports. The port status may be presented by M-modules 118.1-118.3 via a graphical user interface, a command line interface or any other electronic means.)  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau in view of Palazzolo and Zwisler to incorporate the teachings of Ignatuk and provide information about the port grouping via CLI. One of ordinary skilled in the art would have been motivated to combine the teachings in order for client to take proactive action (Ignatuk, [56]).

Regarding Claims 7 and 12, they do not teach or further define over claim 2. Therefore, claims 7 and 12 are rejected for the same reason as set forth above in claim 2.

Claim 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lau in view of Palazzolo and Zwisler further in view of Watanabe (US 2005/0234941 A1).

Regarding claim 3, Lau in view of Palazzolo and Zwisler teaches the system as recited in claim 1.
Lau in view of Palazzolo and Zwisler however does not teach wherein the ports in the particular port grouping all share a characteristic of the initiator port, the characteristic being a protocol used for communications.
	Watanabe teaches wherein the ports in the particular port grouping all share a characteristic of the initiator port, the characteristic being a protocol used for communications ([151]: In requesting the port allocation processing (processing C1103), the name management program 114 adds information on the host computer 101 that has requested the processing (“iSCSI Name” in the entry 802). [149]: In S1305 and S1306, the name management program 114 creates a return message with reference to the device management table 111 and the port management table 112 (see fig. 7) in usual processing of the name management processing (i.e., iSNS) and, then, it sends the return message to the host computer 101 that has requested the discovery (i.e. the ports in port grouping, fig. 7, share protocol iSCSI characteristic of initiator port)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau in view of Palazzolo and Zwisler to incorporate the teachings of Watanabe and ports in particular grouping all share a characteristic of the initiator port, which consists protocol used for communication. One of ordinary skilled in the art would have been motivated to combine the teachings in order for discovery processing (Watanabe, [146]).

Regarding Claims 8 and 13 they do not teach or further define over claim 3. Therefore, claim 8 and 13 are rejected for the same reason as set forth above in claim 3.

Claim 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lau in view of Palazzolo further in view of Lewis et al. (US 8909980 B1) hereinafter Lewis.

Regarding claim 6, Lau teaches a method, comprising:
determining at least one characteristic of a plurality of ports on an individual basis ([19]: the scheduling logic 110 may group data ports with the same port speed into the same port group. The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. determine characteristic of each port in order to assign to a group)), wherein the plurality of ports are hosted by a target system and configured to send and receive data (fig. 1(101, 102, …103). [14]: The network device 100 may include any number of data ports. Each data port may receive or transmit data across any number of networks according to any number of communication protocols); 
	creating port groupings, each port grouping comprising one or more of the plurality of ports ([19-20]: The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. create port groups)), wherein ports are grouped together in a single port grouping based on at least one shared characteristic of individual ports in the single port grouping ([19]: the scheduling logic 110 may group data ports with the same port speed into the same port group. In FIG. 1, data port 0 101 and data port 1 102 may each be 10 Gigabit (Gb) Ethernet data ports while data port 23 103 may be a 40 Gb Ethernet data port. The scheduling logic 110 may assign data port 0 101 and data port 1 102 to a first port group and data port 23 103 to a second port group. The first port group may include other 10 Gb data ports and the second port group may include other 40 Gb data ports (i.e. grouping ports based on shared characteristic)). 
	Lau however does not teach receiving, from an initiator port, a target discovery request at a target port of the plurality of ports; determining which particular port grouping the target port belongs to; and sending information about all ports in the particular port grouping to the initiator port in response to receiving the target discovery request from the initiator port, wherein the ports in the particular port grouping all share a characteristic of the initiator port, the characteristic being maximum speed.
	Palazzolo teaches receive, from an initiator port (fig. 1(131-1…n) – node 1-n ports, [0010-0011]), a target discovery request at a target port (fig. 1(121-1…n) – network switch ports) of the plurality of ports (fig. 2(205) and [16-17]: at step 205, network switch 110 receives, from the one of nodes 1 through n (131-1 though 131-n), a request for information of port group 120.  In the same example, network switch 110 receives the request from node 1 (131-1) (i.e. receive from port of node 1, port group discovery request at the switch port 1)); 
	determine which particular port grouping the target port belongs to (fig. 2(207) and [17]: at decision block 207, network switch 110 determines whether the port to which the one of nodes 1 through n (131-1 though 131-n) is connected, belongs to port group 120 (i.e. determine the port group of port connecting to node 1)); and
	send information about all ports in the particular port grouping to the initiator port in response to receiving the target discovery request from the initiator port (fig. 2(211) and [18]: In response to determining that the port belongs to port group 120 ("YES" branch of decision block 207), at step 211, network switch 110 sends, to the one of nodes 1 through n (131-1 though 131-n), the information of port group 120.  In the same example, network switch 110 sends to node 1 (131-1) the information of port group 120 (i.e. network switch sends all ports in port group 120 where the port connecting to node 1 belongs)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to incorporate the teachings of Palazzolo and receive a target discovery request at target port, determine which particular port grouping the target port belongs to and send information about all ports in port grouping to initiator. One of ordinary skilled in the art would have been motivated to combine the teachings in order to automate the complex installation and configuration of a multi-node cloud clustered environment (Palazzolo, [09]).
	Lau in view of Palazzolo however does not teach wherein the ports in the particular port grouping all share a characteristic of the initiator port, the characteristic being maximum speed.	
Lewis teaches wherein the ports in the particular port grouping all share a characteristic of the initiator port, the characteristic being maximum speed ([Col 15, 5-8, 61-66]: Such port information may include, physical port characteristics such as speed or bandwidth capabilities (e.g. 4 gigabits/second, 2 gigabits/second). Fig. 11(2002a, 2002b) and FIG. 11, shown is an example of peer SPs of a data storage system as may be used in connection with performing port matching techniques described herein (i.e. [Col 16, 1-9] explains port grouping). [Col 23, 39-53]: port matchings may be flexible in that any port, such as of a first SP, may be suitably matched in accordance with specified criteria with any other port, such as of a second peer SP. Candidate ports may be selected for better performance during failover using performance characteristics and information available such as related to maximum bandwidth or data transfer rate  (i.e. the ports in port grouping share speed or bandwidth characteristic of initiator port)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau in view of Palazzolo to incorporate the teachings of Lewis and ports in particular grouping all share at least one characteristic of the initiator port, which consists protocol used for communication. One of ordinary skilled in the art would have been motivated to combine the teachings in order for better performance during failover (Lewis, [Col 23, 50-51]).

Regarding claim 9, Lau in view of Palazzolo and Lewis teaches the method as recited in claim 6.
	Palazzolo teaches further comprising connecting an initiator system which hosts the initiator port to the ports in the particular port grouping ([19-20]: At step 213, the one of nodes 1 through n (131-1 though 131-n), e.g., node 1 (131-1), stores the information of port group 120. At step 215, the one of nodes 1 through n (131-1 though 131-n), e.g., node 1 (131-1), applies IP and VLAN addresses within port group 120 to all the nodes (namely, node 1 (131-1) through port n (131-n)) in cloud cluster 130, such that cloud cluster 130 achieves network connectivity (i.e. node 1 connects to the address within port group 120)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau in view of Palazzolo and Lewis to further incorporate the teachings of Palazzolo and connect an initiator system which hosts the initiator port to the port in the particular port grouping. One of ordinary skilled in the art would have been motivated to combine the teachings in order to automate the complex installation and configuration of a multi-node cloud clustered environment (Palazzolo, [09]).

Regarding claim 10, Lau in view of Palazzolo and Lewis teaches the method as recited in claim 6.
Lau further teaches wherein none of the plurality of ports are included in more than one port grouping ([19]: data port 0 101 and data port 1 102 may each be 10 Gigabit (Gb) Ethernet data ports while data port 23 103 may be a 40 Gb Ethernet data port. The scheduling logic 110 may assign data port 0 101 and data port 1 102 to a first port group and data port 23 103 to a second port group (i.e. data ports are not included in more than one group)), and 
wherein each port grouping includes a maximum number of ports that share protocol and have about a same speed ([19]: The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. ports are grouped based on characteristics, characteristics including port speed and communication protocols supported by the data port as described in [15]). As one example, the scheduling logic 110 may group data ports with the same port speed into the same port group. [20]: the scheduling logic 110 may limit the size of a port group to a maximum group size. Once the membership of a port group reaches the maximum group size, the scheduling logic 110 may assign data ports with similar port characteristics, e.g., port speed, to a different port group (i.e. each group includes maximum number of ports with similar port characteristics such as port speed and communication protocols supported by the data port)).

Claim 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Palazzolo (US 2015/0333926 A1) in view of DeCusatis et al. (US 2015/0019696 A1) hereinafter DeCusatis.

Regarding claim 16, Palazzolo teaches a system, comprising: 
	a processing circuit; and logic integrated with the processing circuit, executable by the processing circuit, or integrated with and executable by the processing circuit (fig. 3 and [23]), the logic being configured to cause the processing circuit to: 
 send, from the initiator port to a target port (fig. 1(131-1…n) – node 1-n ports are initiator port and fig. 1(121-1…n) – network switch ports are target ports) that is hosted by a target system, a target discovery request (fig. 2(205) and [16-17]: At step 205, network switch 110 receives, from the one of nodes 1 through n (131-1 though 131-n), a request for information of port group 120.  In the same example, network switch 110 receives the request from node 1 (131-1). The information includes physical or virtual port addresses in port group 120, network topology of port group 120, a list of MAC addresses of all the nodes logged onto the ports in port group 120, etc. (i.e. sending by node 1, port group discovery request at the switch port. Here, discovery request including information on desired ports). At decision block 207, network switch 110 determines whether the port to which the one of nodes 1 through n (131-1 though 131-n) is connected, belongs to port group 120 (i.e. determine the port group of port connecting to node 1)); and 
	receive information about all ports in a particular port grouping of ports having the two characteristics (fig. 2(211) and [16-18]: In response to determining that the port belongs to port group 120 ("YES" branch of decision block 207), at step 211, network switch 110 sends, to the one of nodes 1 through n (131-1 though 131-n), the information of port group 120.  In the same example, network switch 110 sends to node 1 (131-1) the information of port group 120 (i.e. node 1 receives all ports in port group 120, two characteristics includes the information such as topology, availability, etc. as discussed in [16])).
Palazzolo however does not teach determine at least two characteristics of an initiator port, the at least two characteristics including a maximum speed and a protocol used for communications; a target port has two characteristic matching the two characteristics of the initiator port; 
 	DeCusatis teaches determine at least two characteristics of an initiator port, the at least two characteristics including a maximum speed and a protocol used for communications ([40-41]: At block 704, the mode selection logic 508 periodically transmits the link initialization frame 518 from the server 502 through the link 505 to the switch 506 upon link initialization. The switch 506 receives the link initialization frame 518 at port 524 as a level-one or level-two message. At block 708, the switch logic 528 checks the protocol support 532 to determine whether the protocol identifier 522 maps to a mode of operation of the switch 506, where the mode of operation is associated with a maximum data rate (i.e. switch 506 determines characteristics of the switch 506, here switch 506 is an initiator port. Also, two characteristic includes protocol and maximum data rate));
a target port has two characteristic matching the two characteristics of the initiator port ([40-41]: At block 704, the mode selection logic 508 periodically transmits the link initialization frame 518 from the server 502 through the link 505 to the switch 506 upon link initialization. The switch 506 receives the link initialization frame 518 (i.e. as shown in figure 5(518), link initialization frame includes the protocol ID and as explained in [41] - protocol identifier 522 maps to maximum data rate) at port 524 as a level-one or level-two message. At block 708, the switch logic 528 checks the protocol support 532 to determine whether the protocol identifier 522 maps to a mode of operation of the switch 506, where the mode of operation is associated with a maximum data rate (i.e. switch 506 determines characteristics of the switch 506 (initiator port) matching with the link initialization frame 518 indicating the protocol and maximum data rate supported by server 502 (target port)))
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palazzolo to incorporate the teachings of DeCusatis and determine characteristic of an initiator port, characteristic including maximum speed and protocol used for communications and a target port has two characteristic matching the two characteristics of the initiator port. One of ordinary skilled in the art would have been motivated to combine the teachings in order to detect and select a protocol from multiple protocols for a link between a switch and a server, and utilize highest available data rate (DeCusatis, [48]).

Regarding claim 18, Palazzolo in view of DeCusatis teaches the system as recited in claim 16.
Palazzolo teaches comprising learning the two characteristics of the target port before sending the target discovery request (fig. 2(205) and [16-17]: At step 205, network switch 110 receives, from the one of nodes 1 through n (131-1 though 131-n), a request for information of port group 120.  In the same example, network switch 110 receives the request from node 1 (131-1). The information includes physical or virtual port addresses in port group 120, network topology of port group 120, a list of MAC addresses of all the nodes logged onto the ports in port group 120, etc. At step 209, network switch 110 sends, to the one of nodes 1 through n (131-1 though 131-n), information of only the port to which the one of nodes 1 through n (131-1 though 131-n) is connected (i.e. (i.e. sending by node 1, port group discovery request at the switch port. Here, discovery request including information on desired ports, information is known before sending discovery request)), and 
selecting the target port in response to determining that the target port has the two characteristics that match the two characteristics of the initiator port (fig. 2(211) and [16, 18]: In response to determining that the port belongs to port group 120 ("YES" branch of decision block 207), at step 211, network switch 110 sends, to the one of nodes 1 through n (131-1 though 131-n), the information of port group 120.  In the same example, network switch 110 sends to node 1 (131-1) the information of port group 120 (i.e. node 1 receives all ports in port group 120 matching requested information)).

Regarding claim 19, Palazzolo in view of DeCusatis teaches the system as recited in claim 16. 
Palazzolo further teaches wherein the logic is further configured to cause the processing circuit to connect the initiator port to the ports in the particular port grouping ([19-20]: At step 213, the one of nodes 1 through n (131-1 though 131-n), e.g., node 1 (131-1), stores the information of port group 120. At step 215, the one of nodes 1 through n (131-1 though 131-n), e.g., node 1 (131-1), applies IP and VLAN addresses within port group 120 to all the nodes (namely, node 1 (131-1) through port n (131-n)) in cloud cluster 130, such that cloud cluster 130 achieves network connectivity (i.e. node 1 connects to the address within port group 120)).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Palazzolo in view of DeCusatis further in view of Ignatuk et al. (US 2016/0080209 A1) hereinafter Ignatuk. 

Regarding claim 17, Palazzolo in view of DeCusatis teaches the system as recited in claim 16.
Palazzolo in view of DeCusatis however does not teach wherein the logic is further configured to cause the processing circuit to:  IBM1P504/P201800657US01Page 41 of 44access information about port groupings on the target system via a command line interface (CLI), wherein at least some of the ports in the particular port grouping are pots of the target system. 
		 Ignatuk teaches wherein the logic is further configured to cause the processing circuit to:  IBM1P504/P201800657US01Page 41 of 44access information about port groupings on the target system via a command line interface (CLI) ([56]: In block B276, the client is provided with a status on Group 0, Group 1 and Group 2 ports. The port status may be presented by M-modules 118.1-118.3 via a graphical user interface, a command line interface or any other electronic means (i.e. client receive information about port grouping via CLI)),
		wherein at least some of the ports in the particular port grouping are ports of the target system ([19, 45-46]: An identifier for ports of a broadcast domain used for accessing a clustered storage system are obtained. Based on the response to the discovery request from some or all the ports, ports that responded to the discovery request are placed in a first group that indicates that all ports within the group are reachable (i.e. ports in port group are of storage system)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palazzolo in view of DeCusatis to incorporate the teachings of Ignatuk and access information about port groupings on the target system via a command line interface, ports in the particular port grouping are ports of the target system. One of ordinary skilled in the art would have been motivated to combine the teachings in order to take proactive action (Ignatuk, [36]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Palazzolo in view of DeCusatis further in view of Lau et al. (US 2014/0025817 A1) hereafter Lau.

Regarding claim 20, Palazzolo in view of DeCusatis teaches the system as recited in claim 16.
Palazzolo in view of DeCusatis however does not explicitly teach wherein the particular port grouping includes a maximum number of ports that share protocol and have about a same speed.
Lau teaches wherein the particular port grouping includes a maximum number of ports that share protocol and have about a same speed ([19]: The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. ports are grouped based on characteristics, characteristics including port speed and communication protocols supported by the data port as described in [15]). As one example, the scheduling logic 110 may group data ports with the same port speed into the same port group. [20]: the scheduling logic 110 may limit the size of a port group to a maximum group size. Once the membership of a port group reaches the maximum group size, the scheduling logic 110 may assign data ports with similar port characteristics, e.g., port speed, to a different port group (i.e. each group includes maximum number of ports with similar port characteristics such as port speed and communication protocols supported by the data port)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palazzolo in view of DeCusatis to further incorporate the teachings of Lau and the particular port grouping includes a maximum number of ports that share protocol and have about a same speed. One of ordinary skilled in the art would have been motivated to combine the teachings in order to assign a data port to a particular port group based on any number of port characteristics of the data port (Lau, [19]).

Claim 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Palazzolo (US 2015/0333926 A1) in view of DeCusatis et al. (US 2015/0019696 A1) hereinafter DeCusatis further in view of Zwisler et al. (US 20100153975 A1, hereinafter Zwisler).

Regarding claim 21, Palazzolo teaches a method, comprising: 
	sending, from the initiator port to the selected target port (fig. 1(131-1…n) – node 1-n ports are initiator port and fig. 1(121-1…n) – network switch ports are target ports), a target discovery request fig. 2(205) and [16-17]: At step 205, network switch 110 receives, from the one of nodes 1 through n (131-1 though 131-n), a request for information of port group 120.  In the same example, network switch 110 receives the request from node 1 (131-1) (i.e. sending by node 1, port group discovery request at the switch port). At decision block 207, network switch 110 determines whether the port to which the one of nodes 1 through n (131-1 though 131-n) is connected, belongs to port group 120 (i.e. determine the port group of port connecting to node 1)); and 
	receiving information about all ports of the target system that are in a particular port grouping (fig. 2(211) and [18]: In response to determining that the port belongs to port group 120 ("YES" branch of decision block 207), at step 211, network switch 110 sends, to the one of nodes 1 through n (131-1 though 131-n), the information of port group 120.  In the same example, network switch 110 sends to node 1 (131-1) the information of port group 120 (i.e. node 1 receives all ports in port group 120)).
	Palazzolo however does not teach determining at least one characteristic of an initiator port, the at least one characteristic including a protocol used for communications; learning characteristics of a target port hosted by a target system; selecting the target port in response to determining that the target port has at least one characteristic that matches the at least one characteristic of the initiator port; connecting the initiator port to at least one of the ports in the particular port grouping other than the target port.
 	DeCusatis teaches determining at least one characteristic of an initiator port, the at least one characteristic including a protocol used for communications ([40-41]: At block 704, the mode selection logic 508 periodically transmits the link initialization frame 518 from the server 502 through the link 505 to the switch 506 upon link initialization. The switch 506 receives the link initialization frame 518 at port 524 as a level-one or level-two message. At block 708, the switch logic 528 checks the protocol support 532 to determine whether the protocol identifier 522 maps to a mode of operation of the switch 506, where the mode of operation is associated with a maximum data rate (i.e. switch 506 determines characteristics of the switch 506, here switch 506 is an initiator port. Also, two characteristic includes protocol));
	learning characteristics of a target port hosted by a target system ([40-41]: At block 704, the mode selection logic 508 periodically transmits the link initialization frame 518 from the server 502 through the link 505 to the switch 506 upon link initialization. The switch 506 receives the link initialization frame 518 (i.e. as shown in figure 5(518), link initialization frame includes the protocol ID and as explained in [41] - protocol identifier 522 maps to maximum data rate) at port 524 as a level-one or level-two message. At block 708, the switch logic 528 checks the protocol support 532 to determine whether the protocol identifier 522 maps to a mode of operation of the switch 506, where the mode of operation is associated with a maximum data rate (i.e. switch 506 determines characteristics of the switch 506 (initiator port) matching with the link initialization frame 518 indicating the protocol and maximum data rate supported by server 502 (target port))); 
	selecting the target port in response to determining that the target port has at least one characteristic that matches the at least one characteristic of the initiator port ([40-44]: At block 704, the mode selection logic 508 periodically transmits the link initialization frame 518 from the server 502 through the link 505 to the switch 506 upon link initialization. The switch 506 receives the link initialization frame 518 (i.e. as shown in figure 5(518), link initialization frame includes the protocol ID and as explained in [41] - protocol identifier 522 maps to maximum data rate) at port 524 as a level-one or level-two message. At block 708, the switch logic 528 checks the protocol support 532 to determine whether the protocol identifier 522 maps to a mode of operation of the switch 506, where the mode of operation is associated with a maximum data rate. At block 714, the switch logic 528 sends a handshake response 536 to acknowledge the successful decoding of the protocol identifier 522. Based on updating of the flow table 530 in the switch 506, the port and protocol information in the action table 540 of the network controller 512 is configured to control the switch 506 (i.e. switch 506 determines characteristics of the switch 506 (initiator port) matching with the link initialization frame 518 indicating the protocol and maximum data rate supported by server 502 (target port). Once the ports in switch 506 and server 506 is matched sending handshake message, here handshake message is selecting port for connection in server 502)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palazzolo to incorporate the teachings of DeCusatis and determining characteristic of an initiator port including a protocol used for communications, learning characteristics of a target port, and selecting the target port based on characteristic matching with the characteristic of the initiator port. One of ordinary skilled in the art would have been motivated to combine the teachings in order  for link between a switch and a server, and utilize highest available data rate (DeCusatis, [48]).
	Palazzolo in view of DeCusatis however does not teach connecting the initiator port to at least one of the ports in the particular port grouping other than the target port.
	Zwisler teaches teach connecting the initiator port to at least one of the ports in the particular port grouping other than the target port (fig. 10 and [56, 60-63]: The method 900 includes the step of receiving an input/output (I/O) at the first target device from the initiator via the network 902. When data included in the data request is not stored on the first target device but said data is stored on the second target device, transmitting a SCSI I/O referral list to the initiator 1004. Based on the SCSI I/O referral list above, the initiator 502 may select either Port 2 or Port 3 for accessing Data segment 516 via a referral I/O. The method 1000 may further include initiating a transfer of the data to the initiator 1008 (i.e. initiator connecting to the port 2 or 3 based on referral, here port 2 or 3 is different port than first target device port)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palazzolo in view of DeCusatis to incorporate the teachings of Zwisler and connecting the initiator port to a port in the particular port grouping other than the target port. One of ordinary skilled in the art would have been motivated to combine the teachings in order for providing multi-pathing (Zwisler, [09]).

Regarding claim 24, Palazzolo in view of DeCusatis and Zwisler teaches The method as recited in claim 21. 
Palazzolo further teaches further comprising connecting the initiator port to the ports in the particular port grouping ([19-20]: At step 213, the one of nodes 1 through n (131-1 though 131-n), e.g., node 1 (131-1), stores the information of port group 120. At step 215, the one of nodes 1 through n (131-1 though 131-n), e.g., node 1 (131-1), applies IP and VLAN addresses within port group 120 to all the nodes (namely, node 1 (131-1) through port n (131-n)) in cloud cluster 130, such that cloud cluster 130 achieves network connectivity (i.e. node 1 connects to the address within port group 120)).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Palazzolo in view of DeCusatis and Zwisler further in view of Ignatuk et al. (US 2016/0080209 A1) hereafter Ignatuk. 

Regarding claim 22, Palazzolo in view of DeCusatis and Zwisler teaches the method as recited in claim 21.
 Palazzolo in view of DeCusatis and Zwisler however does not teach further comprising IBM1P504/P201800657US01Page 41 of 44accessing information about port groupings on the target system via a command line interface (CLI).
Ignatuk teaches further comprising IBM1P504/P201800657US01Page 41 of 44accessing information about port groupings on the target system via a command line interface (CLI) ([56]: In block B276, the client is provided with a status on Group 0, Group 1 and Group 2 ports. The port status may be presented by M-modules 118.1-118.3 via a graphical user interface, a command line interface or any other electronic means (i.e. client receive information about port grouping via CLI)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palazzolo in view of DeCusatis and Zwisler to incorporate the teachings of Ignatuk and access information about port groupings on the target system via a command line interface. One of ordinary skilled in the art would have been motivated to combine the teachings in order to take proactive action (Ignatuk, [36]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Palazzolo in view of Lau and Zwisler further in view of Watanabe (US 2005/0234941 A1).

Regarding claim 23, Palazzolo in view of DeCusatis and Zwisler teaches the Method as recited in claim 21. 
Palazzolo in view of DeCusatis and Zwisler however does not teach wherein the ports in the particular port grouping all share at least one characteristic of the initiator port, the at least one characteristic being selected from a group consisting of: maximum speed and the protocol used for communications.
Watanabe teaches wherein the ports in the particular port grouping all share at least one characteristic of the initiator port, the at least one characteristic being selected from a group consisting of: maximum speed and the protocol used for communications ([151]: In requesting the port allocation processing (processing C1103), the name management program 114 adds information on the host computer 101 that has requested the processing (“iSCSI Name” in the entry 802). [149]: In S1305 and S1306, the name management program 114 creates a return message with reference to the device management table 111 and the port management table 112 (see fig. 7) in usual processing of the name management processing (i.e., iSNS) and, then, it sends the return message to the host computer 101 that has requested the discovery (i.e. the ports in port grouping, fig. 7, share protocol iSCSI characteristic of initiator port)).
  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palazzolo in view of DeCusatis and Zwisler to incorporate the teachings of Watanabe and ports in particular grouping all share at least one characteristic of the initiator port, which consists protocol used for communication. One of ordinary skilled in the art would have been motivated to combine the teachings in order for discovery processing (Watanabe, [146]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Palazzolo in view of DeCusatis and Zwisler further in view of Lau et al. (US 2014/0025817 A1) hereinafter Lau.

Regarding claim 25, Palazzolo in view of DeCusatis and Zwisler teaches the method as recited in claim 21.
Palazzolo in view of DeCusatis and Zwisler however does not explicitly teach wherein the particular port grouping includes a maximum number of ports that share protocol and have about a same speed.
Lau teaches wherein the particular port grouping includes a maximum number of ports that share protocol and have about a same speed ([19]: The scheduling logic 110 may assign a data port to a particular port group based on any number of port characteristics of the data port (i.e. ports are grouped based on characteristics, characteristics including port speed and communication protocols supported by the data port as described in [15]). As one example, the scheduling logic 110 may group data ports with the same port speed into the same port group. [20]: the scheduling logic 110 may limit the size of a port group to a maximum group size. Once the membership of a port group reaches the maximum group size, the scheduling logic 110 may assign data ports with similar port characteristics, e.g., port speed, to a different port group (i.e. each group includes maximum number of ports with similar port characteristics such as port speed and communication protocols supported by the data port)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palazzolo in view of DeCusatis and Zwisler to further incorporate the teachings of Lau and each port group includes maximum number of ports that share protocol and have about a same speed. One of ordinary skilled in the art would have been motivated to combine the teachings in order to limit the size of a port group to a maximum group size (Lau, [20]).

Additional References
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Huster, US 2010/0100588 A1: MULTI-PROTOCOL PRINT CLIENT-SERVER COMMUNICATION.
	b. Murphy et al., US 2014/0092884 A1: METHODS AND APPARATUS FOR A COMMON CONTROL PROTOCOL FOR WIRED AND WIRELESS NODES.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453